IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20042
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES EARL WILLIAMS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-327-1
                      --------------------
                        December 7, 2000

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     James Earl Williams appeals his conviction and sentence for

possession with the intent to distribute cocaine base in

violation of 21 U.S.C. § 841(a) & (b)(1)(A).   Williams first

argues that the district court should have granted his motion to

quash the indictment because the file date stamped on the

indictment reflects that it was filed three days prior to the

grand jury proceedings.   Because Williams failed to object to the

allegedly defective indictment prior to trial, the district court

was within its discretion in denying the motion to quash.      See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20042
                                 -2-

Fed. R. Crim. P. 12(b)(2); United States v. Wylie, 919 F.2d 969,

972 (5th Cir. 1990).    Moreover, given the record before the

district court, Williams cannot show that denial of the motion on

its merits was an abuse of discretion.

     Williams next argues that the district court erred by

denying his motion to suppress evidence seized on the date of his

arrest.    We reject the Government’s contention that Williams

lacks standing to challenge the search of his car because the

Government failed to raise this argument before the district

court.    See United States v. Gonzales, 79 F.3d 413, 419 (5th Cir.

1996).    We review the district court’s ruling on the motion to

suppress for clear error.    Id.

     The district court did not clearly err by determining that

the initial stop of the vehicle was supported by probable cause

because the stop was made after Williams committed a traffic

violation.    See United States v. Lopez-Valdez, 178 F.3d 282, 288

(5th Cir. 1999).    We also find no clear error in the denial of

the motion to suppress with regard to the subsequent search of

the car.    Williams does not challenge the court’s finding that

probable cause for the search was established by the alert of the

drug dog.    Accordingly, Williams has waived any challenge to the

court’s primary basis for denying the motion to suppress.       See

United States v. Fagan, 821 F.2d 1002, 1015 n.10 (5th Cir. 1987)

(arguments not briefed are deemed waived).

     With regard to Williams’s sentencing, Williams failed to

challenge the obstruction-of-justice assessment based on the

alleged immateriality of his perjured testimony.    Accordingly,
                             No. 00-20042
                                  -3-

review is for plain error.     See United States v. Olano, 507 U.S.
725, 732-35 (1993); United States v. Calverley, 37 F.3d 160, 162-

64 (5th Cir. 1994)(en banc).    Given that the district court

stated that it would have assessed Williams the same sentence

even without the obstruction enhancement, we find no plain error.

We further find no plain error with regard to Williams’s

assertion that the obstruction allegation should have been part

of the indictment.     Apprendi v. New Jersey, 120 S. Ct. 2348

(2000), is applicable only where the sentence exceeds the

statutory maximum, not to cases in which the sentence is enhanced

within the statutory range.     United States v. Meshack, 225 F.3d
556, 576-77 (5th Cir. 2000).    Williams’s 292-month sentence did

not exceed the statutory maximum sentence of life imprisonment

for the offense.     See 21 U.S.C. § 841(b)(1)(A)(iii).

     We reject Williams’s challenge to the constitutionality of

the Sentencing Guidelines.     See United States v. Wilson, 105 F.3d
219, 222 (5th Cir. 1997); United States v. White, 869 F.2d 822,

825 (5th Cir. 1989).    Finally, we reject Williams’s assertion

that the district court was required to release custody of the

contraband to him for testing outside the presence of Government

agents.   See United States v. Kimbrough, 69 F.3d 723, 730-31 (5th

Cir. 1995).   The judgment of the district court is AFFIRMED.

     AFFIRMED.